  Case 20-06365      Doc 32    Filed 08/27/20 Entered 08/27/20 16:47:45           Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )               BK No.:     20-06365
Richard Beha                               )
                                           )               Chapter: 13
                                           )
                                                           Honorable Timothy Barnes
                                           )
                                           )
               Debtor(s)                   )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 30, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: August 27, 2020                                           United States Bankruptcy Judge
